         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  MALLIE JAMIESON SECKINGER,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-16

                  I.C SYSTEM, INC.,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated March 30, 2020, granting Defendant's Motion for

                      summary judgment and denying as moot Plaintiff's motion for partial summary judgment, judgment

                      is hereby entered in favor of Defendant I.C. Systems, Inc. and against Plaintiff Mallie Seckinger.

                      This case stands closed.




            Approved by: ________________________________
                           _____
                              ____
                              __ _ ________________________
                                 __




            March 31, 2020                                                      Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
